Cite as 2022 Ark. App. 454
                   ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-21-590



 VERONICA GAMBLE                                 Opinion Delivered November   9, 2022
                                APPELLANT
                                                 APPEAL FROM THE PULASKI
                                                 COUNTY CIRCUIT COURT,
 V.                                              SEVENTEENTH DIVISION
                                                 [NO. 60CV-21-2822]
 CAROL GAMBLE
                                  APPELLEE HONORABLE MACKIE M. PIERCE,
                                           JUDGE

                                                 AFFIRMED


                        STEPHANIE POTTER BARRETT, Judge

       Veronica Gamble appeals the judgment of the Pulaski County Circuit Court

dismissing her complaint after a bench trial finding she failed to establish by a preponderance

of the evidence that she was entitled to relief on her forgery claim. We affirm.

       This pro se appeal involves a three-and-a-half-acre parcel of land deeded to appellee,

Carol Gamble, by her father, Elvin Gamble. Carol lived on the property and took care of

Mr. Gamble until his death in 2018. Mr. Gamble’s last will and testament appointed Carol

as the executor of his estate and ordered his entire estate be shared equally among his

beneficiaries, which included appellant, Veronica Gamble. Following Mr. Gamble’s death,

Carol probated the estate and was ordered to perform a title search to ensure Mr. Gamble

did not own any real estate at the time of his death. First National Title Company performed
the search and found that Mr. Gamble did not own any real estate at the time of his death,

and the land in question was vested in Carol by virtue of a warranty deed dated September

9, 2010.

       On May 6, 2021, Veronica filed a complaint alleging Carol had forged Mr. Gamble’s

signature on the 2010 warranty deed, stating the forgery of the warranty deed was evidenced

by the use of an online legal form prepared by Carol, and tax records demonstrating that

from the time Mr. Gamble purchased the land until his death, he was the only person who

paid taxes on the property.

       Veronica’s complaint was set for a bench trial on August 16, 2021, via Zoom, and

both parties appeared pro se. Veronica alleged that while Mr. Gamble was sick, Carol, as his

power of attorney, signed the warranty deed herself without Mr. Gamble’s knowledge, which

went against the express wishes of his will. Veronica asked the court to declare the deed void

and divide the land according to the will. Prior to the hearing, Veronica provided exhibits

to the Pulaski County court reporter in compliance with the circuit court’s Zoom hearing

procedures, and those exhibits were marked for purposes of the record. During argument at

the hearing, Veronica referenced the exhibits but never moved to introduce them into

evidence. On August 18, 2021, the circuit court entered an order dismissing Veronica’s

claim, and from that order comes this appeal.

       Our standard of review following a bench trial is whether the circuit court’s findings

are clearly erroneous or clearly against the preponderance of the evidence. Williamson v.

Williamson, 2018 Ark. App. 236, 548 S.W.3d 816. A finding is clearly erroneous when,


                                              2
although there is evidence to support it, the reviewing court on the entire evidence is left

with a definite and firm conviction that a mistake has been made. Id.

       Veronica argues there was sufficient evidence to support her forgery claim as shown

bythe exhibits she provided to the Pulaski County court reporter. However, these exhibits

were never properly introduced into evidence. A litigant is required to offer an exhibit into

evidence for the court’s consideration, and only if the exhibit is admitted may it be

considered for evidentiary purposes. Although Veronica’s exhibits were marked by the court

reporter prior to the hearing, premarking an exhibit only indicates a reasonable expectation

to introduce the exhibit and does not replace the actual offering of the exhibit into evidence

at trial. Therefore, because Veronica’s exhibits were never properly introduced, the only

evidence the circuit court had to consider was Veronica’s testimony versus Carol’s testimony.

Pro se litigants are held to the same standards as licensed attorneys with respect to complying

with court rules. Lucas v. Jones, 2012 Ark. 365, 423 S.W.3d 580. By failing to properly

introduce her exhibits into evidence, Veronica failed to meet her evidentiary standard; thus,

the circuit court’s decision to dismiss her complaint was not clearly erroneous.

       Affirmed.

       HARRISON, C.J., and MURPHY, J., agree.

       Veronica Gamble, pro se appellant.

       Terrence Cain, for appellee.




                                              3